ORDER
PER CURIAM.
Appellant, David Rasehe, appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of attempted forcible sodomy, RSMo sections 564.011 and 566.060.2,1 and trespass in the first degree, RSMo section 569.140. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.